w Officeral Sofian Solomon
Dawood
7973 N. Cioam AVESUy
Sur 102
Freaiso, CA OTN
(5

Orr

oO ~ WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 1 of 15

SOFIAN DAWOOD 250363 E-FILED

LAW OFFICES OF SOFIAN SOLOMON DAWOOD 6/1 7/2020 3:19 PM
745 North Cedar Ave., Suite 102 . : ; .
Fresno, California 93720 Superior Court of California
Telephone: (559) 797-4240 County of Fresno

Facsimile: (559) 412-2837 By: A. Rodriguez, Deputy

4] Sofiandawood@dawoodlaw.com

Attorney for Plaintiff
SARA AKMAL

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF FRESNO
UNLIMITED CIVIL DIVISION

* *

SARA AKMAL, an individual, Case No. 20CECG01704

Plaintiff, COMPLAINT FOR DAMAGES FOR:

vs, (1) UNLAWFUL RETALIATION IN
VIOLATION OF CALIFORNIA
GOVERNMENT CODE SECTION 12940, ET
SEQ,; (2) WRONGFUL TERMINATION
AND RETALIATION IN VIOLATION OF
PUBLIC POLICY; (3) INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS;
(4) NEGLIGENT INFLICTION OF
EMOTIONAL DISTRESS; (5) NEGLIGENT
HIRING OF MR. BISLA; (6) NEGLIGENT
RETENTION OF MR. BISLA; (7)
NEGLIGENT SUPERVISION OF MR.
BISLA; (8) NEGLIGENT TRAINING OF
MR. BISLA; (9) RECOVERY OF WAITING
TIME PENALTIES; AND Q(11) FAILURE
TO PAY REST PERIODS WAGES.

WALGREENS COMPANY, and 1-45
Does

Defendants.

i te i i i il

 

|
COMPLAINT FOR DAMAGES

 
saw OfTices of Sofian Solonisit
Daweod
97 5N. Crban AVIKUE
Sure 02
Frrssa,CA 93720
(5594 797-4240

Co tT AN Ww FSF wf

o oO

12
13
14
1S
16
V7
18
19
20
21
22
23
24
25

27
28

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 2 of 15

COMES NOW Plaintiff SARA AKMAL (hereinafter referred to as “Plaintiff” or

“AKMAL”), alleging her Complaint as follows:
I.
GENERAL ALLEGATIONS

1, AKMAL is an adult female residing at all times alleged herein in the State
of California.

Za Plaintiff is informed and believes, and thereon alleges, that Defendant
WALGREENS COMPANY (“WALGREENS” or the “Company”) is a national corporation. At
all times alleged herein, WALGREENS was an employer as defined in California Government
Code section 12926(d) and within the meaning of the California Fair Employment and Housing
Act (“FEHA”).

3, Plaintiff is informed and believes, and thereon alleges, that MR. BISLA
(“BISLA”) is an individual residing in the State of California who, at all times alleged herein, is
and was employed as a store manager at WALGREENS. BISLA was, at all times alleged herein,
a managing agent of WALGREENS and had both direct and indirect supervisory authority over
AKMAL and was her agtual and/or ostensible supervisor within the meaning of California
Government Code section 12926, subdivision (1). At all times alleged herein, BISLA was acting,
at least in part, in the course and scope of his employment with WALGREENS and with the
permission, consent, and kmowledge of WALGREENS. WALGREENS and other managing
agents aided, abetted, authorized, condoned, conspired with, and/or ratified the acts of BISLA
alleged herein.

4, At all relevant times herein, AK MAL was an employee of WALGREENS,
said employment having commenced in about late 2010 and having continued until her
termination, as set forth below. At all times mentioned herein, AKMAL was duly qualified to
perform, and did perform, her employment duties in a satisfactory manner.

5. This action is brought in part to remedy retaliation against Plaintiff for
activity protected under, and in violation of, California Government Code section 12900, ef seq.

This action is also brought to remedy harassment, and retaliation against AKMAL on the basis of

2
COMPLAINT FOR DAMAGES

 
Law Offices of Sofian Solomon
Dayood
TOTS N CEDAR AVENUE
Sere Wr
Fresno, CA 93710
(559) 197420

tA ee ONG

6

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 3 of 15

her opposition to the Company’s illegal and/or unethical conduct, as well as on the basis of her
complaints of, and opposition to, harassment in the workplace and in the terms, conditions, and
privileges of employment, and to remedy retaliation against Plaintiff for activity protected under,
and in violation of, California Government Code section 12900, et. seq,

6. AKMAL timely filed charges of harassment, and retaliation with the
Department of Fair Employment and Housing (DFEH) against Defendants.

ie AKMAL received her Right to Sue letters from the DFEH with respect to
the above complaints submitted thereto, true, and correct copies of which are attached hereto
collectively as Exhibit “A” and incorporated herein by this reference.

8. AKMAL has complied with all prerequisites to jurisdiction of this Court
under California Government Code section 12900, ef seg. and has, therefore, exhausted her
administrative remedies.

9. Venue is proper in this County because said injuries to Plaintiff occurred
in Fresno County.

10, The true names and capacities of the defendants named herein as DOES 1
through, 40 inclusive, whether an individual, corporation or otherwise, are unknown to the
Plaintiff who, therefore, sues such defendants by fictitious names pursuant to Code of Civil
Procedure Section 474. Alternatively, such DOE Defendants are persons whose identities are
known to Plaintiff, but about whom sufficient facts are not known that would support the
assertion by Plaintiff of a civil claim at this time. When Plaintiff obtains information supporting
a claim against any DOK Defendant, he will seek leave to amend this Complaint and will assert
appropriate charging allegations.

11. WALGREENS and the DOE Defendants may hereinafter sometimes be
referred to collectively as “Defendants.”

12. Plaintiff is informed and believes, and thereon alleges, that defendants, are
responsible for the acts complained of herein and in so acting were functioning as the owner,
shareholder, principal, agent, servant, partner, alter-ego, employee, proxy, and/or managing

agent of the other defendants herein, and in performing the acts mentioned herein were acting, at

3
COMPLAINT FOR DAMAGES

 
aw Offices of Sofian Solomon
Dawood
DOTS. CHDAK AVENUE
Suse 102
Fresno, CA 93720
(559) 97-1

nA & Ww bw

6

10
11
12
13
14
15
16
17
18
19
20

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 4 of 15

least in part, within the course and scope of such authority and with the permission and consent

of the other defendants.

13. Plaintiff is informed and believes, and thereon alleges, that the above
defendants, managing agents, and supervisors, aided, abetted, condoned, permitted, approved,
authorized, and/or ratified the unlawful acts described herein.

IL.
BACKGROUND ALLEGATIONS

14... AKMAL was hired as a staff pharmacist with WALGREENS in late 2010
and continued to work for WALGREENS until the time of her termination on or about April 5,
2019.

15.  Atall times relevant, AKMAL was under the direction and supervision of
BISLA. It was during said time that the unlawful acts alleged herein, including unlawful
harassment and retaliation, took place.

16. ‘There are two schedule changes in question that have led to the unfair
termination of AKMAL.

17, On September 17, 2018, AKMAL was scheduled to work from 12:30 P.M.
to 9:00 P.M. However, eurly that morning, BISLA, the store manager, called and asked about her
whereabouts and questioned why she had not arrived at work. AKMAL explained that she was
not scheduled until 12:30 @.M.; however, in an effort to accommodate WALGREENS, she
quickly got ready and arrived at 9:00 A.M,

18. On October 3, 2018, BISLA called AKMAL into his office to issue her a
warning about the September 17, 2018 miscommunication, This was unwarranted because
AKMAL was not properly notified of any change to her set schedule.

19. AKMAL urged that an investigation of the management be conducted
regarding this incident. The other store manager, Dala Yang, found that there was an unopened
email in which AKMAL, was merely questioned if she could switch shifts. The emailed inquiry

was never approved for formal change on the schedule to take place.

4
COMPLAINT FOR DAMAGES

 
saw Offices of Sufian Soloswon
Danood
TOTS HOCEDAR ANTSUT
Sure 102
Treisxa, CA 94920
(839) TA 240

4

6

9
10
1
12
13

15
16
17
18

20
21
22
23
24
25

27
28

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 5 of 15

20. After this investigation, AKMAL looked on the store’s website for the
employees to see if the disciplinary action was resolved. It did not show on the website, so
AKMAL rightfully assumed it had been taken care of.

21. The second incident happened on April 5, 2019. Again, AKMAL was
scheduled to work from 12:30 P.M. to 9:00 P.M. Again, BISLA, the store manager, called
AKMAL early that morning and inquired about her whereabouts. AKMAL told him that she was
not scheduled to work anti 12:30 P.M., which is her set schedule. Due to a scheduled
appointment that could not be rescheduled, AIUMAL was unable to accommodate
WALGREENS, and thus, she went to work at her originally scheduled time, 12:30 P.M.

22. When AKMAL arzived, BISLA notified her that she would only be
working until 4:30 P.M., and not 9:30 P.M. as she was scheduled. Further, he stated that he
would talk to her at lunch.

23. Again, AKMAL had not been notified of this schedule change. BISLA
blamed AKMAL for being irresponsible and not checking the schedule. BISLA checked the
email to see if it had been confirmed, and once again, it was an unopened email simply asking
AKMAL if she could chinge shifts. AKMAL had neither confirmed nor approved such a change
in her set schedule.

24, Between Api 17, 2019 and April 19, 2019, BISLA repeatedly gave
AKMAL dirty looks and avoided communication with her.

25, On April 19, 2019, without warning or cause, BISLA terminated
AKMAL.’s employment o# over ten years,

IIL.

FIRST CAUSE OF ACTION

UNLAWFUL RETALIATION IN EMPLOYMENT IN VIOLATION OF CALIFORNIA
GOVERNMENT CODE SECTION 12940, ET SEQ.

26. The allegations contained in paragraphs | through 25 are incorporated herein by
this reference and re-alleged as though fully set forth herein.

27. California Government Code section 12940 provides in pertinent part as follows:

5
COMPLAINT FOR DAMAGES

 
Law Olfices of Sofian Soloman
Dawood
7995.H, COOAR AVESITE
Sure 102
Frrsxo, CA 93720
(99) 197-4000

Co SS — DD

10
11
12
13
14
1)
16
17

19
20

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 6 of 15

It shall be an unlawful employment practice . .. (h) for any

employer .. , or person... to harass . . . to discharge, expel or

otherwise discriminate against any person because the person has

opposed any practices forbidden under this part, or because the

person has filed a complaint, testified or assisted in any proceeding

under this part. (i) For any person to aid, abet, incite, compel or

coerce the doing of any of the acts forbidden under this part, or

attempt to do so.

28. Plaintiff was, at all times relevant to this Complaint, an employee as
defined by California Government Code section 12940, which prohibits any employer or person
from harassing, discharging, expelling, or otherwise discriminating (i.¢., “retaliating”) against
anyone because he or she opposes the practices made illegal by California Government Code
section 12940, et seg. and was, therefore, a member of the group sought to be protected by the
statute.

29, Defendants were, at all times herein, employers and/or persons within the
meaning of California Government Code section 12940()(4)(A) and, as such, ate barred from
discriminating in employment decisions, harassing, or discharging an employee because that
employee opposed practices that are made illegal under FEHA.

30. During the course of the employment with WALGREENS, AKMAL
repeatedly complained to higher management at WALGREENS, including, but not limited to,
other store managers and company managers, of the aforementioned conduct, including, but not
limited to, the harassment, which conduct was unlawful in violation of FEHA and which
AKMAL reasonably believed to be unlawful.

31. Plaintiff is informed and believes, and thereafter alleges, that BISLA had a
reputation of harassing employees, and poorly managing the store’s employees and their
schedules.

32. In further retaliation, WALGREENS refused to acknowledge and remedy
the poorly handled scheduling situation and subsequent termination. There is clear evidence that

AKMAL had done nothing wrong and went so far as accommodating WALGREENS by

showing up for a shift that she was not scheduled for.

6
COMPLAINT FOR DAMAGES

 
me

Offices of Sofian Soloman
Daneod

PSL Cyt AVENUE
Sun 107

Farso, CA it

csp rio

wn & WwW BN

So —~ OH

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 7 of 15

33, The aforesaid acts, conduct, behavior, discharge and retaliation committed by
Defendants and their agents, representatives, and employees, against Plaintiff on the basis of
Plaintiff's opposition to and complaints about practices made illegal by California Government
Code section 12940, et seg., which Plaintiff reasonably believed to be illegal, such as, but not
limited to, the unlawful harassment and/or discrimination of Plaintiff and/or other employees of
WALGREENS, including, but not limited to, Plaintiff's unfair termination as well as increased
harassment and/or other inappropriate and outrageous conduct directed toward Plaintiff, created
a work environment that was intimidating, hostile, oppressive, abusive, and offensive to Plaintiff,
and had the effect of altering the conditions of Plaintiff's employment with the Company,
thereby depriving Plaintiff of the benefit of a harassment-free, and retaliation-free work
environment, all in violation of California Government Code section 12940, et seq.

34, Defendants further violated Plaintiff's rights in that they, amongst other acts and/
or omissions:

a. Failed to provide Plaintiff with employment conditions and a
relationship where she could safely work, free from verbal harassment and/or retaliation;

bh. : | Failed to respond adequately or effectively to Plaintiff's
complaints of reasonably perceived harassment and/or retaliation;

C. Failed to timely, thoroughly, and/or. objectively investigate
Plaintiff's complaints of reasonably perceived harassment and/or retaliation,

d. Retaliated against Plaintiff for her complaints of and/or opposition
to reasonably perceived unlawful harassment and/or retaliation in the workplace;

Ee Failed to take appropriate action when they knew, or should have
known, of the unlawful harassment of, retaliation against, discharge, and/or discrimination
against Plaintiff;

f. Failed to take appropriate and/or effective remedial action against
those who perpetrated, acquiesced and ratified, or ignored the unlawful harassment and/or

discrimination of Plaintiff and retaliated, discharged, and/or discriminated against Plaintiff;

7
COMPLAINT FOR DAMAGES

 
Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 8 of 15

ll g. Failed to adopt and/or disseminate, adhere to, or enforce an
|| effective anti-harassment and/or discrimination policy with respect to management, supervisors,
3]| staff, and employees; and

4 h, Aided and abetted each other in committing these wrongful acts.

5 35. As a further direct and proximate result of Defendant’s unlawful employment
6|| practices, Plaintiff has suffered interference with her employment responsibilities, the indignity
W| of discrimination, the invasion of her right to be free from harassment and retaliation, the
8|| invasion of her emotional tranquility, loss of self-esteem and grave humiliation, which are, or
gl] have been, manifested as emotional distress and mental suffering and physical manifestations of
10|| her emotional distress,

il 36. As a further direct and proximate result of said unlawful employment practices,
|2\| Plaintiff has suffered mental anguish, outrage, severe anxiety about her future and her ability to
13]| support herself and her family, the potential of harm to her employability and earning capacity,
14]| painful embatzassment among friends, family and co-workers, disruption of her personal life,
15|| and loss of enjoyment of many of the ordinary pleasures of her everyday life.

16 37. In doing the acts and/or failing to do the acts alleged hereinabove, the Defendants
17ll and each of them, engaged in discriminatory acts and conduct with malice toward Plaintiff
18|| and/or a reckless indifference to her statutorily protected rights and in a conscious disregard of
19]] the rights, both statutory and common law, guaranteed to Plaintiff by the State of California. As
20|| such, Defendants are guilty of oppression and malice for which Plaintiff is entitled to punitive
21|| damages, in an amount to be proven at trial.

22 38. California Code of Civil Procedure section 1021 provides that attorneys’ fees are
31] recoverable in an action for which they are specifically provided by statute. Government Code
24|| section 12965(b) provides that reasonable attorneys’ fees and costs are recoverable herein by the
25|| prevailing party, within the discretion of the court. Plaintiff has retained attorneys for the

aw Offices of Sofian Solonton

Pavvod 26]| prosecution of this action. As a result, Plaintiff is entitled to her reasonable attorneys’ fees and

TITAN, Cearan AVENUK
Surre 102
Fuesxo, CA 93720
(559) M9742 27

costs herein incurred.

28

B
COMPLAINT FOR DAMAGES

 

 

 
aw OMces of Sofian Solomon
Dawood
1975 N, CEDAR AVENUE,
Scere 102
Fresso, CA 93720
(599) VOTH

9
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Zi
28

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 9 of 15

IV.

SECOND CAUSE OF ACTION

WRONGFUL TERMINATION AND RETALIATION
IN VIOLATION OF PUBLIC POLICY

39, The allegations contained in paragraphs 1 through 38 are incorporated herein by
this reference and re-alleged as though fully set forth herein.

40. By the acts and omissions alleged herein, Defendants created and permitted
working conditions so intolerable and aggravated that AKMAL felt unsafe.

41. Furthermore, Plaintiff is informed and believes and thereon alleges that
Defendants and each of them intentionally created, and knowingly permitted, said intolerable
conditions for the purpose of AKMAL being terminated.

42, Plaintiff believes, and thereon alleges, that her complaints about the intolerable
working conditions which Plaintiff reasonably believed to be unlawful there under, were factors
in Defendants’ hostility towards and retaliation against Plaintiff, including Defendants’ refusal to
resolve any disciplinary actions taken and fix any scheduling issues,

43. As a proximate result of the intolerable working conditions created and permitted
to continue by Defendants as alleged herein, Plaintiff has sustained, and continues to sustain,
physical and emotional damages as alleged herein.

44. As a further proximate result of Defendants’ willful, knowing, and intentional
discrimination and retaliation against Plaintiff, as alleged herein, Plaintiff has suffered, and will
continue to suffer, humiliation, emotional distress, mental and physical pain and anguish, and the
manifestations thereof, all to her damage in an amount according to proof at trial.

45. Plaintiff has incurred, and will continue to incur, legal expenses and Attorney’s
fees in an amount according to proof at trial.

46. By the acts and omissions alleged herein, Defendants acted oppressively,
maliciously, intentionally, despicably, and in conscious disregard of Plaintiffs rights.
Consequently, Plaintiff is entitled to recovery of exemplary or punitive damages in an amount

according to proof at trial.

9
COMPLAINT FOR DAMAGES

 

 

 
aw Offices of Soflan Solomon
Dswood
F975 N. CEDAR AVENUE
Sune j02
Frtesxo, CA 99720
(399) WIAHO

10
1)
12
13
14
IS
16
17
18
19
20

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 10 of 15

V.
THIRD CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

47. The allegations contained in paragraphs 1 through 46 are incorporated herein by
this reference and re-alleged as though fully set forth herein.

48. By the acts and omissions alleged herein, Defendants engaged in outrageous and
unprivileged conduct with reckless disregard of the probability of causing Plaintiff emotional
distress.

49, Such outrageous and unprivileged conduct on the part of Defendants caused
Plaintiff to suffer severe emotional distress. As a proximate result of Defendants’ intentional
infliction of emotional distress on Plaintiff, Plaintiff has suffered damages in an amount
according to proof for lost past and future wages, out-of-pocket expenses, lost employment
benefits, diminished employability, and emotional distress damages.

50, By the acts and omissions alleged herein, Defendants acted oppressively,
maliciously, intentionally, and in conscious disregard of Plaintiff's rights. Accordingly, Plaintiff
is entitled to recover exeitip) wry or punitive damages in an amount according to proof at trial.

VI.
FOURTH CAUSE OF ACTION
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

51, The allegations contained in paragraphs 1 through 50 are incorporated herein by
this reference and re-alleged as though fully set forth herein.

52. By the acts and omissions alleged herein, Defendants breached the duty of care
that they owed to Plaintiff to act in a reasonable manner and provide a workplace free of
unlawful harassment, discrimination, and retaliation.

53. As a proximate result of Defendants’ careless breach of such duty of care owed to

I] Plaintiff, Plaintiff has suffered consequential damages in an amount according to proof for lost

past and future wages, out-of-pocket expenses, lost employment benefits, diminished

employability, and emotional distress damages.

10
COMPLAINT FOR DAMAGES

 

 
aw OM eevef Solin Soto
Kneod
T4734 CMO AR AVENUE
Sune 107
Parsso, CA 9020
cso) eee

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 11 of 15

54. By the acts and omissions alleged herein, Defendants acted oppressively and
maliciously with intentional and conscious disregard of Plaintiff's rights. Accordingly, Plaintiff
is entitled to recover exemplary or punitive damages in an amount according to proof at trial.

VIl.
FIFTH CAUSE OF ACTION
NEGLIGENT HIRING OF BISLA

55, The allegations contained in paragraphs 1 through 54 are incorporated herein by
this reference and re-alleged as though fully set forth herein,

56. Defendant WALGREENS owed a duty of care to its employees, including
Plaintiff, to take reasonable measures to ensure that the supervisors it hired and required its
employees to work under were adequately screened so that its employees were not exposed to
abuse.

57, Defendant WALGREENS breached said duty of care when it hired and placed
Defendant BISLA. into a supervisory position when WALGREENS knew, or should have known
by an exercise of reasonable diligence, that BISLA was not suited to serve as a supervisor.

$8. As a proximate result of Defendant WALGREEN’s breach of its duty of care
owed to its employees, including Plaintiff, Plaintiff was subjected to the unlawful harassing,
discriminatory, retaliatory; and/or tortious conduct of BISLA as alleged herein. As a proximate
result of WALGREENS negligent hiring of BISLA, Plaintiff has suffered damages in an amount
according to proof for lost past and future wages, out-of-pocket expenses, lost employment
benefits, diminished employability, and emotional distress damages.

| VIL.
SIXTH CAUSE OF ACTION
NEGLIGENT RETENTION OF BISLA

59. The allegations contained in paragraphs 1 through 58 are incorporated herein by
this reference and re-alleged as though fully set forth herein.

60. Defendant WALGREENS owed a duty of care to its employees, including

Plaintiff, to take reasonable measures to ensure that supervisors were not being retained within

a
COMPLAINT FOR DAMAGES

 
aw OMices of Sofiaa Splomatt
Dawood
7975 N. CEDAR AVENUE
Sure (OL
Fursxo, CA 937220
(559) 7974240

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 12 of 15

the Company if said supervisors were unfit as such, WALGREENS owed its employees,
including Plaintiff, this duty so that such employees were not exposed to abuse and the conduct
alleged herein.

61. Defendant WALGREENS breached said duty of care to its employees, including
Plaintiff, by retaining BISLA when WALGREENS knew, or should have known, by an exercise
of reasonable diligence, that BISLA was not suited to be retained as a supervisor. In addition to
BISLA’S conduct being capable of observance and evaluation by WALGREENS, including its
owners and/or upper management, WALGREENS was specifically informed by Plaintiff or by
others of the unlawful, harassing, discriminatory, retaliatory, and/or tortious conduct of BISLA
toward Plaintiff and/or other employees of WALGREENS.

62. As a result of WALGREENS breach of its duty of care owed to its employees,
including Plaintiff, Plaintiff was subjected to the unlawful harassing, discriminatory, retaliatory,
and/or tortious conduct of BISLA, as alleged herein. As a result of Defendant WALGREENS
negligent retention of BISLA, Plaintiff has suffered damages in an amount according to proof for
lost past and future wages, out-of-pocket expenses, lost employment benefits, diminished
employability, and emotional distress damages.

63. Under 29 U.S.C. section 216, subsection (b), Plaintiff is entitled to liquidated
damages in an amount equal to the unpaid wages.

64: Pursuant to California Labor Code sections 218.5 and 1194, subsection (a),
Plaintiff is entitled to recover his reasonable attorneys’ fees and costs incurred in this action,
which Plaintiff requests this Court to so award.

65. Pursuant to California Labor Code sections 218.6 and 1194, subsection (a),
Plaintiff further requests that the Court award his interest on all due and unpaid wages and
overtime compensation, at the legal rate set forth in California Civil Code section 3289,
subsection (b), accruing from and after the date the wages and overtime compensation were due
and payable.

Mf

Ml

12
COMPLAINT FOR DAMAGES

 
aw Ollices of Seflan Sofonan
Dawood
7973, CUDAR AVESUE
Suite 102
THisxo, CA 937.10
(359) TARDY

4

6

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 13 of 15

IX.
SEVENTH CAUSE OF ACTION
NEGLIGENT SUPERVISION OF BISLA
66. The Plaintiffs re-plead and incorporate by reference, as though fully set forth
again herein, the factual allegations contained in paragraphs (1 through 65) of this Complaint.
67, WALGREENS hired BISLA as the store manager.
68, BISAL was unfit or incompetent to perform the work for which he was
hired.
69, WALGREENS knew or should have known that BISLA was unfit and/or
incompetent and his unfitness or incompetence created a particular risk to others.
70, BISLA’S untitness or incompetence harmed Plaintiff.
71. WALGREENS negligence in supervising BISLA was a substantial factor
in causing Plaintiffs’ harm.
x.
EIGHTH CAUSE OF ACTION
NEGLIGENT TRAINING OF BISLA
72, The Plaint:ffe ce-plead znd incorporate by reference, as though fully set forth
again herein, the factual alicgations contained in paragraphs (1 through 71) of this Complaint.
73. WALGREENS hired BISLA as the manager.
74, BISLA was unfit or incompetent to perform the work for which he was
hired.
75, WALGREENS or should have known that BISLA was unfit and/or incompetent
and his unfitness or incompetence created a particular risk to others.
76. WALGREENS failed to properly train BISLA during his employment.
XI.
EIGHTH CAUSE OF ACTION
RECOVERY OF WAITING TIME

77. The Plaintiffs 1e-plead and incorporate by reference, as though fully set forth

13
COMPLAINT FOR DAMAGES

seam

 

 
aw Offices of Sollnn Solonion
Dawood
TOTS N, CROAR AVENUE
Suing 102
Farsno, CA 93720
(559) TAO

10
Ul

13

14

16
17
18
19

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 14 of 15

again herein, the factual allegations contained in paragraphs (1 through 76) of this Complaint.

78. Labor Code Section 201 in relevant pan provides: (a) If an employer discharges
an employee, the wages earned and unpaid at the time of discharge are due and payable
immediately...

79. AKMAL was terminated on April 19, 2019.

80. At AKMAL’s termination, she was not provided her final payment of wages.

XII.
NINTH CAUSE OF ACTION
FAILURE TO PAY REST PERIOD WAGES

81, The Plaintiffs re-plead and incorporate by reference, as though fully set forth
again herein, the factual allegations contained in paragraphs (1 through 80) of this Complaint.

82. Industrial Welfare Commission Wage Order 4-2001, Section 12 provides in
relevant patt: (A) Every employer shall authorize and permit all employees to take rest periods,
which insofar as practicable shall be in the middle of each work period. The authorized rest
period time shal] be based on the total hours worked daily at the rate of ten (10) minutes net rest
time per four (4) hours or major fraction thereof. However, a rest period need not be authorized
for employees whose total daily work time is less than three and one-half (3 1/2) hours.
Authorized rest perioc tinte shall be counted as hours worked for which there shall be no
deduction from wages. (B) If an employer fails to provide an employee a rest period in
accordance with the applicable provisions of this Order, the employer shall pay the employee
one (1) hour of pay at the employee’s regular rate of compensation for each work day that the
rest period is not provided.

83, AKMAL was denied her fifteen-minute paid rest breaks on several occasions.

84. When AKMAL would request her fifteen-minute rest break, she was met with
hospitality from BISLA.

XIII.
REQUEST FOR JURY TRIAL

WHEREFORE, the Plaintiff prays as follows:

14
COMPLAINT FOR DAMAGES

 
aw Offices of Safisn Solomon
Davood
79ISN, CeUAR AVENUE
Serce 102
Fiersno, CA 9120
(359) THF

= Ww

1 A

26
27
28

 

 

Case 1:20-cv-01015-DAD-SKO Document 1-1 Filed 07/22/20 Page 15 of 15

1. For compensatory damages, including but not limited to, past and future
lost wages, lost employee benefits (with interest on said amounts), diminished employability,
other economic injury, and emotional distress damages, all in an amount according to proof at
trial;

a For liquidated damages in accordance with California Labor Code section
1197.5, subsection (b), in an amount according to proof at trial;

a For unpaid wages in an amount according to proof at trial;

4, For interest on unpaid wages in accordance with California Labor Code
sections 218.6 and 1194, subsection (a), in an amount according to proof at trial;

5: For waiting time penalties under California Labor Code section 203 in an

amount according to proof at trial;

6, For special damages, according to proof at trial;
7. For exemplary and punitive damages, according to proof
8, For prejudgment interest under Civil Code section 3288, as well as any

and all other applicable statutory quthority, in an amount according to proof at trial;

 

9. For costs of suit, including reasonable attorneys’ fees, according to proof;
and
10. Fer such other and further relief as the Court may deem just and proper.
Dated: June 17, 2020 LAW OFFICES OF SOFIAN SOLOMON DAWOOD
— Lab SM adenoel)
By
SOFIAN DAWOOD,
Attorney for Plaintiff
SARA AKMAL
15

 

COMPLAINT FOR DAMAGES

 
